BY THE COURT
This court finds that the Juvenile Court erred in ordering that the child be taken from the care and custody of Harry Shibler and given to O. R. Cutshaw without giving said Harry Shibler his day in court and an opportunity to be heard thereon.
The order placing the custody of the child in Harry Shibler until the further order of the court is one with reference to which the court has continuing jurisdiction with power to modify the same in accordance with evidence offered upon further hearing.
Judgment. affirmed in cause No. 185.
Judgment reversed in cause No. 191.
LLOYD, RICHARDS and WILLIAMS, JJ, concur.